Name: 2005/804/EC: Commission Decision of 18 November 2005 amending Decision 2000/609/EC as regards the importation of fresh ratite meat from Australia and Uruguay (notified under document number C(2005) 4408) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  trade;  international trade;  tariff policy
 Date Published: 2006-12-12; 2005-11-22

 22.11.2005 EN Official Journal of the European Union L 303/56 COMMISSION DECISION of 18 November 2005 amending Decision 2000/609/EC as regards the importation of fresh ratite meat from Australia and Uruguay (notified under document number C(2005) 4408) (Text with EEA relevance) (2005/804/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1) and in particular Article 9(1), Article 11(1), Article 12 and Article 14(1) and Article 14a thereof, Council Directive 92/118/EC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (2) and in particular Article 10 thereof, Whereas: (1) Commission Decision 94/85/EC of 16 February 1994 drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat (3) includes Uruguay on that list. (2) Commission Decision 2000/609/EC of 29 September 2000 laying down animal and public health conditions and veterinary certification for imports of farmed ratite meat amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat (4) provides that Member States are to authorise the importation of fresh meat of farmed ratites only from third countries or parts thereof listed in Annex I to Decision 2000/609/EC, subject to certain conditions. At present, Uruguay is not included in that Decision. (3) Following a Commission mission in October 2004, subsequent follow-up and guarantees provided by Uruguay, the animal and public health situation is now satisfactory so as to allow that country to be included on the list of approved third countries set out in Annex I to Decision 2000/609/EC. (4) In view of Uruguays animal health status as regards Newcastle disease, it is appropriate that imports of fresh meat of farmed ratites from Uruguay are accompanied by the model health attestation A as laid down in Part 2 of Annex II to Decision 2000/609/EC. (5) Decision 2000/609/EC, as amended by Decision 2004/118/EC, provides erroneously that fresh meat of farmed ratites from Australia must be accompanied by the model health attestation A as laid down in Part 2 of Annex II to Decision 2000/609/EC, instead of the model health attestation B laid down in that Annex. That mistake should therefore be corrected. (6) Decision 2000/609/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2000/609/EC shall be replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 35. Directive as last amended by Directive 1999/89/EC (OJ L 300, 23.11.1999, p. 17). (2) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Regulation (EC) No 445/2004 (OJ L 72, 11.3.2004, p. 60). (3) OJ L 44, 17.2.1994, p. 31. Decision as last amended by Decision 2004/118/EC (OJ L 36, 7.2.2004, p. 34). (4) OJ L 258, 12.10.2000, p. 49. Decision as last amended by Decision 2004/415/EC (OJ L 151, 30.4.2004, p. 73). Corrected version: OJ L 208, 10.6.2004, p. 63. ANNEX ANNEX I List of third countries or parts of third countries from which Member States are to authorise the importation of fresh meat of farmed ratites ISO code Country Parts of the territory Model certificate to be used (A or B) AR Argentina A AU Australia B BG Bulgaria A BR-1 Brazil The States of Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul A BW Botswana B CA Canada A CH Switzerland A CL Chile A HR Croatia A IL Israel A NA Namibia B NZ New Zealand A RO Romania A TH Thailand A TN Tunisia A US United States of America A UY Uruguay A ZA South Africa B ZW Zimbabwe B